DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 includes the limitation, “A base for mounting to a vehicle a shock absorber of the type having a threaded outer cylinder”.  This limitation fails to fully and distinctly claim what structure is intended since the words “ of the type” make it unclear as to whether a threaded outer cylinder is required or not.  
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-14, 16-20, and 22-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gianini (US 1,950,882).  Gianini discloses:
With regard to claim 13 - A base for mounting to a vehicle a shock absorber of the type having a threaded outer cylinder, the base comprising: 
a body 1 having 
i) a mounting portion 2 for securing the body to the vehicle, 
ii) a cylindrical hollow portion having a threaded inner surface 14, and 
iii) an opening in the cylindrical hollow portion that defines an access thereto for screwing the threaded outer cylinder 5 therein via a first longitudinal end thereof; 
the cylindrical hollow portion having a window 7, 14 for visualizing the first longitudinal end of the threaded cylinder 5 therein.

With regard to claim 14 - wherein the window 7 is elongated and is oriented along the axial direction (Fig. 1).

With regard to claim 16 - wherein an outer surface of the body includes at least one indicium 21 adjacent the window.

With regard to claim 17 - wherein the at least one indicium 21 is a scale.

With regard to claim 18 - wherein the at least one indicium is engraved or printed onto the outer surface of the body (Fig. 6).

With regard to claim 19 - wherein the at least one indicium 21 includes a reference to a maximum height (right extent).

With regard to claim 20 - wherein the window is defined by a plurality of openings 7, 14.

With regard to claim 22 - wherein window is defined by at least one rounded hole 7.

With regard to claim 23 - wherein the mounting portion 2 is integral to the cylindrical hollow body 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Gianini in view of Pfanstiehl (US 5,006,799).  Gianini fails to explicitly disclose wherein the at least one opening is in the form of a serrated slot.  Pfanstiehl teaches a telescoping member having a hollow base 1 defining an axial direction; an outer axial tube 2, having first and second longitudinal ends, and being coaxially mounted into the hollow base 1 via its first longitudinal end so as to allow adjusting a distance of the second longitudinal end relative to the base 1; wherein the hollow base 1 has at least one opening 1d therein defining a window to allow visualizing a part of the outer axial tube 2 therethrough which includes the first longitudinal end thereof, and wherein the at least one opening 1d is in the form of a serrated slot (see Fig. 17).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shock absorber of Gianini with the teaching of Pfanstiehl such that the at least one opening is in the form of a serrated slot to allow for an easily accurate means for adjusting the height according to the scale.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Gianini.  Gianini fails to explicitly disclose wherein the plurality of openings are colinear.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shock absorber of Gianini such that the plurality of openings are colinear as a simple matter of design choice in the interest of making it easier to view both openings simultaneously.

Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. The claims are broad enough to allow for the Gianini reference to reject them.  Claim 13 does not positively claim the structure of the shock absorber.  Rather, claim 13 includes an intended use of the base as mounting a shock absorber to a vehicle, but without claiming the structure of the shock absorber in a clear and definite manner, Gianini’s internally threaded base that allows for an externally threaded cylinder to be screwed to it reads on the claim.  An example of a claim that may overcome Gianini reads as:  A base for mounting a shock absorber to a vehicle, comprising:
the shock absorber, wherein said shock absorber includes a threaded outer cylinder, and
wherein the base comprises: 
a body having 
i) a mounting portion for securing the body to the vehicle, 
ii) a cylindrical hollow portion having a threaded inner surface, and 
iii) an opening in the cylindrical hollow portion that defines an access thereto for screwing the threaded outer cylinder of the shock absorber therein via a first longitudinal end thereof; 
the cylindrical hollow portion having a window capable of visualizing the first longitudinal end of the threaded outer cylinder of the shock absorber therein.
The distinction of the sample claim above and the current claim being rejected is the positively claimed structure of the shock absorber as well as the need for the window to be capable of visualizing the end of the threaded outer cylinder as opposed to claiming the visualization as intended function.  If Applicant wishes to discuss this possible claim language or has other ideas on how to change the language, Examiner is available for an interview.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980. The examiner can normally be reached Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        October 21, 2022